ON A PETITION FOR A REHEARING.
Frazer, C. J.
— We know of no authority by which this court can be warranted in interfering with a judgment rendered below because the evidence did not justify that judgment, unless we have before us all the evidence. It is not enough that we have merely such a statement as enables us to know that the evidence which was deemed, sufficient below to justify the finding was not sufficient. Right verdicts are, doubtless, often rendered by wrong processes of reasoning. This court, however, has in such a matter to do with the result, and unless that is wrong, we cannot reverse.
In adjusting alimony all the evidence in the cause ought to be considered and acted upon, and then the subject is often a difficult one. It is not yet controlled by definite rules, and the determination of each case must, therefore, depend upon its own circumstances and an enlightened sense of justice and public policy.
Row the bill of exceptions shows merely the evidence which was “given before Judge West upon which he pronounced judgment.” This is entirely consistent with the fact that the whole evidence which was given in the cause would warrant the decree for alimony. The reason upon which the twenty-second rule of this court is founded is, I think, as applicable to the case before us, as it can possibly be to any case. That rule as it now stands merely expresses formally what had always been the practice of this court, and is no impediment to justice, and is easily complied with. If the principle upon which it is founded were relaxed to suit the exigencies of the present case, and relieve the appellant of what his counsel deem a great injustice, it must be ea*295tirely abandoned and tbe door opened to the abuses which must follow.
W. March and R. Lake, for appellant.
J. W. Sansberry, for appellee.
A petition for rehearing affords me an opportunity to give, more fully than was done in the former opinion, the sole reason which controlled me and one other member of the court in reaching the conclusion that the judgment should be affirmed.